                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


ROBERT J. HUTCHINSON,

               Plaintiff,

       v.                                                Case No. 20-CV-1264

JEFFREY KELLING, et al.,

               Defendants.


            DECISION AND ORDER ON DEFENDANTS’ AND PLAINTIFF’S
                          MOTIONS FOR SANCTIONS


       Robert Hutchinson sued the defendants under various federal statutes and state

common law. I dismissed Hutchinson’s claims against all of the defendants (except defendant

A2LA) on the grounds that his claims were barred by the Rooker-Feldman doctrine. The claim

against defendant A2LA was dismissed for failure to state a claim. The relevant background

to this case can be found in the Decision and Order granting the motions to dismiss (Docket

# 113) and I will not repeat it here.

       The defendants whose claims against them were dismissed under Rooker-Feldman now

move for sanctions against Hutchinson in the form of their attorneys’ fees and costs and a

filing bar preventing Hutchinson from filing another lawsuit on these claims. (Docket # 49;

Docket # 81; Docket # 92.) The crux of their sanctions motions is that Hutchinson has

brought, and now lost, the same claims against them in three different courts. Defendant, the

American Association for Laboratory Accreditation, Inc. (“A2LA”), also moves for

sanctions, arguing that Hutchinson’s claim against it was without any basis in law or fact, as

he did not have an ownership interest in MAI. (Docket # 31.) A2LA requests the same



            Case 2:20-cv-01264-NJ Filed 06/14/21 Page 1 of 5 Document 114
relief—attorneys’ fees and costs in defending this action and an order barring Hutchinson

from further filing this claim against it.

       The defendants move for sanctions pursuant to Fed. R. Civ. P. 11. Rule 11 provides

that by presenting pleadings to the court, the filer is certifying that the filing is not being used

for any improper purpose, such as to harass; that the claims, defense, and legal contentions

are warranted by law; and that the factual contentions have evidentiary support. Rule 11(b).

The rule further provides that if, after notice and a reasonable opportunity to respond, the

court determines that Rule 11(b) has been violated, the court may impose an appropriate

sanction on the party. Rule 11(c). A motion for sanctions under Rule 11 requires that the party

filing the motion serve the motion under Rule 5, but not file it until twenty-one days after

service of the motion. Rule 11(c)(2). This “safe harbor” provision gives the non-movant an

opportunity to withdraw or correct the allegedly violative pleading. Id. The defendants have

all complied with Rule 11(c)’s safe harbor provision. (See Ex. 6 to A2LA’s Mot. for Sanctions,

Docket # 31-6; Decl. of Matthew Fernholz, ¶ 1, Ex. 1, Docket # 51-1 (for the Tefelskes, MAI,

Plaushines, and the Cramer firm); Declaration of Terry E. Johnson ¶ 2, Ex. A, Docket # 82-

1 (for Oakton Law); and Declaration of Alyssa A. Johnson, ¶ 2, Ex. A, Docket # 94-1 (for

Esserlaw, Dey, and Kelling).)

       In addition to this Court’s authority to sanction under Rule 11, a court also has the

inherent authority to fashion an appropriate sanction for conduct which abuses the judicial

process. Chambers v. NASCO, Inc., 501 U.S. 32, 44–46 (1991) (“We discern no basis for holding

that the sanctioning scheme of the statute and the rules displaces the inherent power to impose

sanctions for the bad-faith conduct described above.”). The Chambers Court warned, however,

that because of its potency, a court must exercise its inherent powers with restraint and



                                                 2
          Case 2:20-cv-01264-NJ Filed 06/14/21 Page 2 of 5 Document 114
discretion. Id. at 44. “Any sanctions imposed pursuant to the court’s inherent authority must

be premised on a finding that the culpable party willfully abused the judicial process or

otherwise conducted the litigation in bad faith.” Ramirez v. T & H Lemont, Inc., 845 F.3d 772,

776 (7th Cir. 2016). “The sanction imposed should be proportionate to the gravity of the

offense.” Montano v. City of Chi., 535 F.3d 558, 563 (7th Cir. 2008) (citing Allen v. Chi. Transit

Auth., 317 F.3d 696, 703 (7th Cir. 2003)).

       This is not the first time defendants have sought sanctions against Hutchinson for

filings related to his continued contention that he did not agree to sell the business books and

records of MAI to the Tefelskes. The Waukesha County Circuit Court sanctioned Hutchinson

twice for frivolous filings. (See Old Metallurgical Assocs. v. New Mai, Inc., 2019 WI App 21, ¶¶

6–8, 386 Wis. 2d 630, 927 N.W.2d 929 (unpublished slip op.) (per curiam). Undeterred, and

even after receiving an adverse decision from the Wisconsin Court of Appeals, Hutchinson

filed a lawsuit in the Northern District of Georgia, naming the same defendants from his state

court litigation, but adding A2LA. (Docket # 35-4.) After the federal court in Georgia

dismissed his claims, Hutchinson again filed a complaint with the same allegations in this

Court. (Docket # 1.) And despite receiving the defendants’ sanctions motions under Rule 11,

explaining the Rooker-Feldman bar (which indisputably bars his claims), Hutchinson continued

to pursue the litigation. Furthermore, even after repeated sanctioning by the state court,

Hutchinson has paid only one of his court-ordered sanctions after threat of jail. (See Docket

31 at 1 n.1.)

       For this reason, I will grant the defendants’ request that Hutchinson be barred from

further filings in this Court regarding the allegations alleged in the instant complaint.

Generally, a filing bar is only imposed “as a last resort” when a litigant “refuses to pay


                                                3
          Case 2:20-cv-01264-NJ Filed 06/14/21 Page 3 of 5 Document 114
outstanding fees imposed for abusing the judicial process.” Gay v. Chandra, 682 F.3d 590, 596

(7th Cir. 2012). Even though Hutchinson has not yet refused to pay a sanction award imposed

by this Court, given the multiple sanctions imposed by the state court that Hutchinson has

refused to pay, and given his continued filing of the same lawsuit in multiple forums, I find

that imposing a filing bar is the only way to stop Hutchinson’s vexatious filing. See id. (“We

leave it to the district court to decide in the first instance whether [plaintiff’s] litigation history

and refusal to pay outstanding debts justifies the sanction of a filing bar. If the court so decides,

it must carefully craft a bar that is appropriate for this particular party. And even then the bar

can apply only to future filings.”) (internal citations omitted). Thus, Hutchinson is barred

from future filings in this district against the defendants named in this lawsuit, arising out of

the litigation over the ownership of MAI’s books and records.

       I will also award the parties their reasonable attorneys’ fees and costs for having to

defend this frivolous lawsuit. Each party must submit an affidavit or other certification

detailing the reasonable costs and fees relating to and associated with defending this lawsuit,

by June 25, 2021. Hutchinson will have until July 6, 2021 to respond.

       Hutchinson also filed his own sanctions motions against the defendants. (Docket # 95;

Docket # 106; and Docket # 109.) These motions are nothing more than a rehashing of his

arguments opposing the motions to dismiss and articulate no sanctionable conduct on the part

of the defendants. Hutchinson’s motions are denied.

                                              ORDER

        NOW, THEREFORE, IT IS ORDERED that defendants’ motions for sanctions

(Docket # 31, Docket # 49, Docket # 81, and Docket # 92) are GRANTED.




                                                  4
          Case 2:20-cv-01264-NJ Filed 06/14/21 Page 4 of 5 Document 114
       Hutchinson is barred from future filings in this district against the defendants named

in this lawsuit, arising out of the litigation over the ownership of MAI’s books and records.

       Each party must submit an affidavit or other certification detailing the reasonable costs

and fees relating to and associated with defending this lawsuit, by June 25, 2021. Hutchinson

will have until July 6, 2021 to respond.

       IT IS FURTHER ORDERED that plaintiff’s motions for sanctions (Docket # 95,

Docket # 106, and Docket # 109) are DENIED.



       Dated at Milwaukee Wisconsin this 14th day of June, 2021.


                                                   BY THE COURT




                                                                  _____________
                                                                 ___
                                                                   ___
                                                                     _ _________
                                                   NANCY JOSJOSEPH
                                                             O EPH
                                                                 EP
                                                                 EP
                                                   United States Magistrate Judge




                                               5
         Case 2:20-cv-01264-NJ Filed 06/14/21 Page 5 of 5 Document 114
